Case: 12-40350       Document: 00512151168         Page: 1     Date Filed: 02/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 21, 2013
                                     No. 12-40350
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE ALFREDO ORNELAS-LEDEZMA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:11-CR-937-1


Before JONES, DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
       This appeal, in which the appellant may be released from prison as early
as February 26 after serving an 18-month within guidelines sentence for illegal
reentry, represents the triumph of hope over practicality. As the defendant’s
brief noted in its statement regarding oral argument, the case is likely to be
resolved by the appeal in United States v. Domingo-Alvarado, 695 F.3d 324 (5th
Cir. 2012), and indeed it is. Defendant raises on appeal for the first time
whether the trial court should have explained why it was imposing supervised

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40350    Document: 00512151168     Page: 2   Date Filed: 02/21/2013

                                 No. 12-40350

release notwithstanding the hortatory language in recent official Commentary
to the Guidelines.    See U.S.S.G. § 5D1.1, comment (n.5)(Nov. 1, 2011).
Defendant argues that the imposition of a putative three year term of supervised
release on him is procedurally and substantively unreasonable. For the same
reasons that motivated the court in Domingo-Alvarado, and our even more
recent opinion in United States v. Garcia-Lemus, No. 12-40353 (January 28,
2013)(unpublished), we find no plain error.     See Puckett v. United States,
556 U.S. 129, 135 (2009).                                         AFFIRMED.




                                       2